DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Species I (claims 2, 8 and 15) in the reply filed on 01/31/2022 is acknowledged.
Applicant's election with traverse of Species I in the reply filed on 01/31/2022 is acknowledged.  The traversal is on the ground(s) that,
 “…claims 8 and 14 both share these features, the recitation of an exclusive condition in the operational mode feature of both claims is not sufficient to impose a serious burden on the Examiner. Thus, because the claims do not recite independent inventions, and do not impose a serious burden on the Examiner, restriction is improper...”.  

This is not found persuasive because:
Species I (claims 8 and 15) and Species II (claims 3, 9 and 14), recite a mutually exclusive and non-obvious feature.  Specifically, claims of Species I recite “an operation mode is associated with allowing access to the secure data”, while claims of Species II recite, “an operational mode is not associated with allowing access to the secure data”. 

Absent a statement from the Applicant’s representative that the aforementioned features are obvious variants, each one over the other, the requirement for restriction to a single species is maintained as proper.  Furthermore, absent a statement on the record as to the obviousness of the aforementioned features, a search for Species II shall require further different search queries, and would be a serious burden on the examiner if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/31/2022.
The Applicant has amended claims 15-18 and 20 in order to resolve the issues indicated in the interview summary held on 01/28/2022.  The amendment shall not be held as non-responsive to the election of species requirement of 12/02/2021, because the newly amended claim 15 is drawn to the distinct subject matter of elected Species I.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, specifically independent claims 1, 8 and 15, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, independent claims 1, 8 and 15 each recite, “determining if the operational mode is associated with allowing access to the secure data items”. Though the specification discloses an open mode and a closed mode of operation (see [0025]); and further teaches determining said mode of operation (see [0036]), the specification fails to describe the algorithm/steps/method corresponding to the claimed subject matter of “determining if the operational mode is associated with allowing access to the secure data items”.  Correction/Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Einberg (US 2018/0103030).
Regarding claims 1, 2, 8 and 15,
Einberg teaches a system comprising: 
a communication interface (108,408 in combination with interface 324 per [0076] and [0077]);
 a security sensor ([0065] teaches sensor 220); 
a computer processing circuit (see processors 204 in fig. 2 and 316 in fig. 3); 
a portable housing (104, 404) that encloses at least portions of the communication interface, the security sensor, and the computer processing circuit; and 
a computer-readable storage medium (see 304 in [0073]) storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method comprising: 
([0018] and [0067] teaches a process for setting a state of continuous authentication, either via biometric data or proximity between devices 104 and 108);
 receiving a request for at least one of the secure data items (key(s)) from a client device ([0070] teaches that the reader 112 may request a key or multiple keys) that is communicating with a third-party device (see discussion of connecting to access server 420 in [0085]; also see elements 416 and 432); 
As best understood with regard to the 112 first paragraph rejection above, Einberg is interpreted as teaching determining if the operational mode is associated with allowing access to the secure data items; and
 providing a response based on the determination ([0087] teaches making an access determination and taking specified actions), wherein:
the operational mode is associated with allowing access to the secure data items (continuous authentication, per [0018] and [0067] is required in order to facilitate responding to a request for secure data e.g., key(s); [0067] teaches that continuous authentication may be broken, discontinued or disallowed); and 
providing the response comprises: 
retrieving the at least one secure data item from a secure storage of the secure data device ([0084] teaches retrieving the requested keys); 
([0043] and [0084] teaches that at least one of the master key and derived key are received over encrypted communication channels); and 
generating the response comprising the at least one secure data item ([0084] teaches transmitting to the reader, the requested key(s)). 
Regarding claims 4, 10 and 16,
Einberg teaches that the operational mode (interpreted as corresponding to “continuous authentication”) for the secure data device is set in response to a use of a sensor of the secure data device ([0067] teaches sensor 224 whereby if similarities in movement are detected device 108 operates in a mode wherein continuous authentication is allowed). 
Regarding claims 5, 11 and 17,
Einberg teaches illuminating the secure data device based on the operational mode ([0018] teaches that the continuous authentication operational mode may be indicated using light data emitted by light radiation). 
Regarding claims 6, 12 and 18,
Einberg teaches that the request for the at least one secure data item comprises a request from the client device to the third-party device ([0085] teaches that evaluating a key comprises referencing access information stored on memory 416 or 432 (note that elements 416 and 432 are interpreted as corresponding to the third-party device, as broadly recited)). 
Regarding claims 7, 13 and 19,
Einberg teaches providing the response comprises modifying the request such that the request comprises the at least one secure data item ([0085] teaches that evaluation via communication with 416 and 432, comprises an independent reference to each key; the reference operation comprises at least a reference to the specific key hence, a modification of the request so as to make a specified request for information, not merely a general request for data). 
Regarding claim 20,
Einberg teaches the security sensor is selected from a group comprising a touch sensor, push button, biometric sensor, switch, and microphone ([0065] teaches a contact sensor, switches, proximity sensors etc., [0066] teaches one or more biometric sensors).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689